UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Criminal No. 11-100 (RJL)

FILED
JUN222015

Clerk. U.S. District & Bankruptcy
Courts for the Dlstrict of Columbia

V.

DARLEN E MATHIS-GARDN ER,

Defendant.

MEMORANDUM OPIN lON AND ORDER
June 2015 [#21]

This case comes before this Court on remand from our Court of Appeals for
reconsideration of defendant Darlene Mathis-Gardner’s Motion for Early Termination of
Supervised Release pursuant to 18 U.S.C. § 3564(c) [Dkt. #21] (“Def.’s Mot”). Upon
consideration of our Circuit’s decision, the parties’ briefs, the relevant law, and the entire
record herein, Ms. Mathis-Gardner’s motion for early termination of her supervised
release is DENIED.

BACKGROUND

On April 8, 2011, the United States Department of Justice, Antitrust Division,
ﬁled a two-count Information charging defendant with one count of Conspiracy to
Defraud the United States, in violation of 18 U.S.C. § 371, and one count of Making
False Claims Upon the United States, in violation of 18 U.S.C. § 287. See Information
[Dkt. #1]. On April 18, 2011, defendant pleaded guilty to both counts pursuant to a plea
agreement under Federal Rule of Criminal Procedure 11(c)(1)(B), admitting that her

actions and involvement in the charged offenses were “fairly and accurately describe[d]”

l

 
 

 

 

 

 

 

 

 
 

.'|

 

 

 
 
 
 
 

 

 

 

 

 

 

 

 
 

.'|

 

 

 
 
 
 

 

 

rev ’d on other grounds, 529 US 53 (2000). Were it otherwise, I doubt defendant would
have sought to have her term of supervised release terminated. As one component of
punishment, supervised release serves to further the goal of general deterrence. As the
Supreme Court has stated, “[o]ur jurisprudence has always accepted deterrence in
general... as [a] proper goal[] of punishment.” F urman v. Georgia, 408 US. 238, 343
(1972) (citation omitted).
CONCLUSION

On the day of sentencing, the combination of jail time and supervised release I
imposed was a just and fair punishment for the serious crime defendant committed and
was calculated to achieve maximum general deterrence. It remains so today.

Accordingly, it is hereby

ORDERED that the Defendant’s Motion for Early Termination of Supervised
Release [Dkt. #21] is DENIED.

SO ORDERED.

it

RICHARD J.
United States District Judge